DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-13 and 15-22 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2022 has been entered.
Withdrawal of Objections and/or Rejections
The response and amendment filed 3/11/2022  are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Election/Restrictions
Applicant's election with traverse of Group 1, claims 1 and 3-13 and the exogenous added ingredient of a lactylate compound in accordance with Formula I and Gram-negative bacteria as the inoculant in the reply filed on 2/22/2021 is again acknowledged.  

The IDS filed 1/28/2022 contains prior art (CN 10181182; English language equivalent WO 2009037269; provided) showing non-enablement of lactylates and glycerol esters and Gram-negative bacteria.
Therefore, the following specie combinations are under examination:
A combination  of a Gram-negative bacteria and a glycerol ester or a lactylate.
A combination of yeasts selected from the group consisting of the genera Brettanomyces, Candida, Dekkera and Pichia and a glycerol ester or a lactylate. 
Claims 1 and 3-13 are under examination insofar as they read on the above specie combinations.
Claims 15-22 stand withdrawn.
The indicated allowability of claims 1, 3-6 and 9-13 where the elected species are a Gram-negative bacteria and a lactylate is withdrawn in view of the newly discovered reference(s) to Kremer et al. (WO 2009037269).  Rejections based on the newly cited reference(s) follow.
Claim Interpretation
The claims are given their broadest reasonable interpretation consistent with the specification (MPEP 2111).
Claim 1 is drawn to a fermentation medium comprising an inoculant comprising an inoculant comprising a culture  of one or more production strains of Gram-negative bacteria (elected specie), molds or yeasts (under examination) where the yeasts are selected from the group consisting of the genera Brettanomyces, Candida, Dekkera and 
Claim 13 is drawn to an inoculant of comprising a culture of one or more production strains of Gram-negative bacteria (elected specie), molds or yeasts (under examination) where the yeasts are selected from the group consisting of the genera Brettanomyces, Candida, Dekkera and Pichia and a lactylate and/or a glycerol ester  as an exogenous added ingredient(s). Molds are not under examination.
The yeasts and Gram-negative bacteria in the inoculant are interpreted to be viable because the  composition is for fermentation and contains a substrate for the growth of the microorganism (yeasts or Gram-negative bacteria) of the inoculant.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The 
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount ofexperimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 
1As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands', 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors: 
	1)  the nature of the invention,
	2)  the breadth of the claims,
	3)  the state of the prior art,
	4)  the predictability or unpredictability of the art,
	5)  the relative skill of those in the art,
	6) the amount of direction or guidance provided,
	7)  the presence or absence of working examples,
	8) the quantity of experimentation necessary


1) The nature of the invention and 2) the breadth of the claims
The independent claims are summarized supra. This rejection pertains to the specie of yeasts in combination with a glycerol ester and/or lactylate as the added exogenous ingredient(s). The yeasts in the inoculant are interpreted to be viable because the composition is for fermentation.
Thus, the claims taken together with the specification imply that Applicant is claiming that one of skill in the art can provide an inoculant of yeasts or a fermentation composition comprising an inoculant of yeast where the yeasts are selected from the group consisting of Brettanomyces, Candida, Dekkera and Pichia and a lactylate and/or glycerol ester  as an exogenous added ingredient(s) where the yeasts will remain viable.
3) the state of the art, 4) unpredictability of the art and 5) the relative skill of those in the art
The relative skill of those in the art is high, generally that of a B.S. microbiologist.
That factor is outweighed however by the unpredictalbe nature of the art. 
Otto et al. (US 20090074926) teach the use of lactylates to as a preservative agent in acidic beverages having a pH of or below 4.8 to protect against bacteria, yeasts and fungi. The preservative agent comprises a polylysine in combination with a 
Otto teaches the composition is effective to kill yeast from the genera of Candida, Dekkera and Pichia ([0045]). The dictionarysensagent webpage reports that Brettanomyces is a non-spore forming genus that is used interchangeably with the genus name Dekkera as it describes the teleomorph or spore forming form of the yeast. Therefore, yeasts of the genus  Dekkera and Brettanomyces are considered to be synonyms for the same genus.
Otto teaches that glycerol esters, lactylates and E-polylysine were tested separately for their antimicrobial effect against a number of yeasts as shown it Table 1 (page 4) at a pH of 3.5. The results are presented in Table 2b:

    PNG
    media_image1.png
    416
    457
    media_image1.png
    Greyscale


It is noted that Otto teaches that this effect is at acidic pH. However, the antimicrobial effect towards yeasts would reasonably  extend to neutral pH because lactylates can form effective emulsions (e.g., they are active) in the pH range of 6 to 8, preferably at pH 7 (Sims et al.; US 3958033, col. 5, lines 60 to 68). Further, for both lactylates and glycerol esters, the anti-yeast activity  stems from the structures of these compounds. The  properties of a compound flow naturally from the compound’s structure.
There is no way for one skill in the art to know, a priori, combine a lactylate or glycerol ester with yeasts selected from the group consisting of Brettanomyces, Candida, Dekkera and Pichia without killing the yeasts such that a viable inoculant and a fermentation  medium containing said inoculant can be formed such that the  yeasts remain viable with a reasonable expectation of results. Thus, the state of the prior art does not support the broad scope of the above claims.
6)  the amount of direction and guidance provided and 7) the presence and absence of working examples

The specification does not provide any further disclosure or data that these yeasts can be in combination with lactylates or glycerol esters in a viable state to serve as an inoculant.
8)  The quantity of experimentation necessary
Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that one skilled in the art could  predictably employ yeasts from the genera Brettanomyces, Candida, Dekkera and Pichia with lactylates and glycerol esters such that the yeasts remain viable as inferred in the claims and contemplated by the specification.
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license. It is not a reward for a search but a compensation for its successful conclusion and 'patent protection' is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" (42 USPQ 2d 1001, Fed. Circuit 1997).	To practice the invention of the instant claims requires undue experimentation due to unpredictability of the claimed yeasts to remain viable in the presence of a glycerol ester or a lactylate and the lack of direction from Applicants regarding the same. The amount of experimentation required in order to produce an inoculant containing these yeasts or a fermentation medium thereof where the yeasts are in a 
In light of the above discussion, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success. 

Claims 1 and 3-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the fermentation composition of claims 1 and 3-12 and the inoculant of claim 13 where the inoculant contains E. coli  bacteria and the following: tetradecanoyl lactylate (C-14 lactylate), a mixture of C10/C12 lactylates or  a mixture of C12/C14 lactylates each at a  concentration of 0.05 wt % based on the total weight of the medium, does not reasonably provide enablement for the fermentation composition of claims 1 and 3-12 and the inoculant of claim 13 where the inoculant contains any Gram-negative bacteria and any lactylate and/or any  glycerol ester present in an any possible amount.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
1 
1As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands', 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors that are enumerated supra.  
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108,427 F.2d 833,839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands" factors are relevant to the instant fact situation for the following reasons:1) The nature of the invention and 2) the breadth of the claims
Independent claims 1 and 13 are summarized and given their broadest reasonable interpretation supra.  The Gram-negative bacteria  are the subject of this rejection.
Thus, the claims taken together with the specification imply that Applicant is claiming that one of skill in the art can provide an inoculant of any Gram-negative bacteria  or a fermentation composition comprising an inoculant of any Gram-negative bacteria  and any lactylate or glycerol ester or a mixture thereof  as an exogenous 
3) the state of the art, 4) unpredictability of the art and 5) the relative skill of those in the art
The relative skill of those in the art is high, generally that of a B.S. microbiologist.
That factor is outweighed however by the unpredictalbe nature of the art. 
Kremer et al. (US 2009/037269) teach an antibacterial composition based on fatty acid ester of a hydroxycarboxylic acid (lactylates) and glycerol esters in combination with polylysine and/or protamine for use against Gram-negative bacteria (abstract; page 1, lines 1-23; and page 4, line 34 to page 5, line 26).
Kremer et al. teach that the combination of the glycerol esters and/or the lactylate in combination with polylysine and/or protamine have a synergistic effect against Gram negative bacteria including E. coli, Salmonella spp., Pseudomonas spp. and Campylobacter spp. (page 6, line 29 to page 7, line 2).
The disclosed composition can be used in food, drink, disinfectant and animal feed, for example (page 7, lines 4-19). The lactylate can be used in an amount of up to 1% by weight of the product, preferably from 0.0001 % to 1 %, or even from 0.0001
% to 0.1 % and most preferably from 0.0001 % to 0.01 %. (page 7, line 35 to page 8, line 2). The composition contains 0.0001 wt% up to 45wt.%, more preferably 10 from 1 to 40 wt%, and most preferably from 5 to 35 wt% of fatty acid ester (page 9, lines 9-10).
The following experimental data with regard to relative growth rate was obtained with regard to lactylates against some Gram-negative bacteria:

    PNG
    media_image2.png
    655
    1099
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    546
    1104
    media_image3.png
    Greyscale

As can be seen lactylate in a concentration as low as 0.009% is effective to inhibit the growth of Gram-negative bacteria.
There is no way for one skill in the art to know, a priori, combine any possible  lactylate or glycerol ester at any concentration with Gram-negative bacteria  such that an 
6)  the amount of direction and guidance provided and 7) the presence and absence of working examples
The specification provides examples of various lactylates and glycerol esters at disclosed concentrations that inhbit Gram-negative and Gram positive bacteria. 
In Example 1, a pure culture of E. coli was compared to a culture of E.coli and a Clostridium  contaminant  which was compared to E. soli and the Clostridium contaminant with the addition of tetradecanoyl lactylate (C-14 lactylate) at 0.05 wt %. It can be seen from Table 1 that the addition of the lactylate restored the E. coli despite the presence of the contaminating Clostridium.
Example 2, mixtures of lactylates was used in an experiment similar to Example 1. It was found that the mixture of both C10-lacylate and C12 lactylate or C12 lactylate and C14-lacylate were effective to restored the E. coli despite the presence of the contaminating Clostridium. The lactylates were present at 0.05 wt %.
In Example 3 various lactylates,  glycerol esters and fatty acid esters were tested for activity Table 3 shows the MIC values of these compounds against C. perfringens, a Gram positive bacteria. 
In Example 4, the antimicrobial properties of some lactylates and C8-glycerol mono-di-esters ere tested against various Gram-negative and Gram-positive bacteria. The legend of Table 4 states that the concentration range tested was 0 to 0.01% of the antibacterial. The data in Table 4 shows that the C10/C12 and C12/C14 lactylates were the ordinary artisan  cannot draw a conclusion from the data regarding  what concentration of lactylate or glycerol ester is responsible  for the inhibitory/non-inhibitory results.
Table 5 shows the activity of various lactylates and C8 glycerol esters at a concentration range of 0 to 1% of the antibacterial compound. Gram positive bacteria were found to be inhibited by the lactylates and the C8 glycerol ester. All bacteria (including E.coli) but not Pseudomonas fragi were inhibited by C8 glycerol ester. Again, the ordinary artisan  cannot draw a conclusion from the data regarding  what concentration of lactylate or glycerol ester is responsible  for the inhibitory/non-inhibitory results.
Example 5 pertains to results with S. cerevisiae which is not the subject of this rejection.
There is no data supporting what concentration of a glycerol ester would be effective to provide for a viable Gram negative inoculant such that the data is able to overcome the disclosure by Kremer et al. that glycerol esters are inhibitory to Gram-negative bacteria.
Therefore, from the data presented in the specification for Gram negative bacteria, it can only be reasonably concluded that tetradecanoyl lactylate (C-14 
8)  The quantity of experimentation necessary
Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that one skilled in the art could predictably employ any Gram negative bacteria  with all possible lactylates and glycerol esters each at any possible concentration such that the Gram negative bacteria  remain viable as inferred in the claims and contemplated by the specification.
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license. It is not a reward for a search but a compensation for its successful conclusion and 'patent protection' is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" (42 USPQ 2d 1001, Fed. Circuit 1997).	To practice the invention of the instant claims requires undue experimentation due to unpredictability of the claimed Gram negative bacteria  to remain viable in the presence of a glycerol ester or a lactylate each at any possible concentration and the lack of direction from Applicants regarding the same. The amount of experimentation required in order to produce an inoculant containing Gram negative bacteria  or a fermentation medium thereof where the Gram negative bacteria are in a viable state is extremely large and the methodology of producing such a composition would require inventive effort and extensive experimental burden in light of Kremer et al. and the lack of data in the instant specification that demonstrates predictability  of concentrations of 
In light of the above discussion, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN M HANLEY/Primary Examiner, Art Unit 1653